PER CURIAM.
In this appeal we affirm the decision of the trial court in dismissing the appellants’ complaint for declaratory relief based on a pending criminal action, Taylor v. Cooper, 60 So.2d 534 (Fla.1952), but remand with direction to the trial judge that such action be dismissed without prejudice. This will en*41able the appellants to refile the action if the information has not been dismissed or set aside, but the capias, summons, or other process issued on such information has not been executed without unreasonable delay. As provided for in section 775.15(5), Florida Statutes (1993), in determining what is reasonable delay, inability to locate the appellant after diligent search or the appellants’ absence from the state shall be considered.
To do otherwise would result in the appellants being essentially barred from seeking declaratory relief as to the validity of a statute, to which they would otherwise be entitled, on the basis of a pending action under which they are unable to secure relief due to lack of execution of legal process.
GLICKSTEIN, KLEIN, JJ., and CYNTHIA G. ANGELOS, Associate Judge, concur.